         Case 1:13-mc-01288-RCL Document 93 Filed 12/10/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FAIRHOLME FUNDS, INC., et al.,

                       Plaintiffs,
                                                                    Civil No. 13-1053 (RCL)
       v.

FEDERAL HOUSING FINANCE AGENCY, et al.,

                       Defendants.


ARROWOOD INDEMNITY COMPANY,
et al.,

                       Plaintiffs,
                                                                    Civil No. 13-1439 (RCL)
       v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, et al.,

                       Defendants.


In re Fannie Mae/Freddie Mac Senior Preferred
Stock Purchase Agreement Class Action Litigations
                                                                Miscellaneous No. 13-1288 (RCL)
_____________________________

This document relates to:
ALL CASES


  SECOND STIPULATION EXTENDING DEFENDANTS’ TIME TO FILE ANSWERS
                       TO THE COMPLAINTS

       Plaintiffs and Defendants in the three above-captioned cases hereby stipulate that

Defendants shall have a 6-day extension to file their answers to the operative complaints. The

current deadline is December 11, 2018, and the new deadline shall be December 17, 2018.

Specifically, Plaintiffs and Defendants stipulate as follows:


                                                 1
         Case 1:13-mc-01288-RCL Document 93 Filed 12/10/18 Page 2 of 4



       1.      After the D.C. Circuit remanded the above-captioned cases to this Court, see

Perry Capital, LLC v. Mnuchin, 864 F.3d 591 (D.C. Cir. 2017), Plaintiffs filed unopposed

motions for leave to amend their complaints, which the Court granted. See Order, Fairholme

Funds, Inc. v. FHFA, No. 1:13-cv-01053-RCL (D.D.C. Feb. 1, 2018); Order, Arrowood

Indemnity Co. v. Fed. Nat’l Mortg. Ass’n, No. 1:13-cv-01439-RCL (D.D.C. Feb. 1, 2018); Order,

In re Fannie Mae/Freddie Mac Senior Preferred Stock Purchase Agreement Class Action

Litigations, No. 1:13-mc-1288-RCL (D.D.C. Feb. 1, 2018).

       2.      Defendants moved to dismiss the Amended Complaints on January 10, 2018. On

September 28, 2018, this Court issued a Memorandum Opinion and Order dismissing Plaintiffs’

claims alleging breach of contract, breach of fiduciary duty, and violation of Delaware and

Virginia statutes, but declining to dismiss Plaintiffs’ claims for breach of the implied covenant of

good faith and fair dealing. Fairholme Funds, Inc. v. FHFA, 2018 WL 4680197 (D.D.C. Sept.

28, 2018).

       3.      Defendants’ answers to the Amended Complaints were originally due on October

12, fourteen days after the Court’s decision. See Fed. R. Civ. P. 12(a)(4)(A). On October 10,

Plaintiffs and Defendants filed a stipulation to extend the answer deadline by 60 days to

December 11, 2018. The Court approved this stipulation on October 12, thereby making

December 11 the current deadline.

       4.      Plaintiffs and Defendants agree that good cause exists for an additional extension

of six days to Defendants’ deadline to file answers. The three Amended Complaints are long and

complex, with well over two hundred detailed paragraphs of allegations. In addition, drafting the

answers requires significant coordination among Defendants’ counsel. As a result, Defendants

are still working to complete their answers and would benefit from an extension.




                                                 2
         Case 1:13-mc-01288-RCL Document 93 Filed 12/10/18 Page 3 of 4



       5.      The proposed extension would not affect any other case deadlines, and discovery

will continue without interruption.

       WHEREFORE, the parties respectfully request that the Court approve this stipulation

extending Defendants’ deadline to file answers to the Amended Complaints by 6 days to

December 17, 2018.



Dated: December 10, 2018                  Respectfully submitted,

                                          /s/ Howard N. Cayne
                                          Howard N. Cayne (D.C. Bar # 331306)
                                          Asim Varma (D.C. Bar # 426364)
                                          David B. Bergman (D.C. Bar # 435392)
                                          ARNOLD & PORTER KAYE SCHOLER LLP
                                          601 Massachusetts Ave NW
                                          Washington, D.C. 20001
                                          (202) 942-5000
                                          Howard.Cayne@arnoldporter.com
                                          Asim.Varma@arnoldporter.com
                                          David.Bergman@arnoldporter.com

                                          Attorneys for Defendant Federal Housing
                                          Finance Agency and Director Melvin L. Watt



s/ Michael J. Ciatti                       s/ Meaghan VerGow
Michael J. Ciatti (D.C. Bar # 467177)      Meaghan VerGow (D.C. Bar # 977165)
KING & SPALDING LLP                        O’MELVENY & MYERS LLP
1700 Pennsylvania Ave. N.W.                1625 Eye Street, N.W.
Washington, DC 20006                       Washington, DC 20006
Tel: (202) 626-5508                        Tel: (202) 383-5300
Fax: (202) 626-3737                        Fax: (202) 383-5414
mciatti@kslaw.com                          mvergow@omm.com

Attorney for the Federal Home Loan         Attorney for the Federal National Mortgage
Mortgage Corp.                             Association




                                               3
         Case 1:13-mc-01288-RCL Document 93 Filed 12/10/18 Page 4 of 4



s/ Hamish P.M. Hume                     s/ Charles J. Cooper
Hamish P.M. Hume (D.C. Bar # 449914)    Charles J. Cooper, SBN 24870
Stacey K. Grigsby (D.C. Bar # 491197)   David H. Thompson, SBN 450503
James A. Kraehenbuehl                   Vincent J. Colatriano, SBN 429562
(D.C. Bar 1017809)                      Peter A. Patterson, SBN 998668
BOIES SCHILLER FLEXNER LLP              COOPER & KIRK, PLLC
1401 New York Avenue NW                 1523 New Hampshire Avenue, N.W.
Washington, D.C. 20005                  Washington, D.C. 20036
Tel: (202) 237-2727                     Telephone: 202.220.9600
hhume@bsfllp.com                        Facsimile: 202.220.9601
sgrigsby@bsfllp.com
jkraehenbuehl@bsfllp.com                Attorneys for Plaintiffs Fairholme Funds, Inc.
                                        et al.

Eric L. Zagar (pro hac vice)            DENTONS US LLP
KESSLER TOPAZ MELTZER &
CHECK LLP                               By: /s/ Michael H. Barr
280 King of Prussia Road                Michael H. Barr
Radnor, PA 19087                        Richard M. Zuckerman
Tel: (610) 667-7706                     Sandra Hauser
ezagar@ktmc.com                         1221 Avenue of the Americas
                                        New York, New York 10020
BERNSTEIN LITOWITZ BERGER &             Tel.: (212) 768-6700
GROSSMANN LLP                           Fax: (212) 768-6800
David R. Stickney (pro hac vice)        michael.barr@dentons.com
David R. Kaplan (pro hac vice)          richard.zuckerman@dentons.com
12481 High Bluff Drive                  sandra.hauser@dentons.com
Suite 300
San Diego, CA 92130                     Drew W. Marrocco (D.C. Bar # 453205)
Tel: (858) 793-0070                     1900 K Street, NW
Fax: (858) 793-0323                     Washington, DC 20006
davids@blbglaw.com                      Tel.: (202) 496-7500
davidk@blbglaw.com                      Fax: (202) 496-7756
                                        Drew.Marrocco@dentons.com
GRANT &EISENHOFER, P.A.
Michael J. Barry (pro hac vice)         Attorneys for Plaintiffs Arrowood Indemnity
123 Justison Street                     Co., et al.
Wilmington, DE 19801
Tel: (302) 622-7000
Fax: (302) 622-7100
mbarry@gelaw.com

Lead Counsel for Class Plaintiffs




                                            4
